Daly, J.
(Orally). The corporation being the owner and Oliff the contractor, it ought to appear by the complaint that the work was performed and the materials were furnished by the plaintiff to McOliff, in conformity with the terms of the contract made by McOliff, with the owner, the corporation. This was essential to the right of lien. The complaint contains no such averment, nor does that fact appear even by the notice filed with the county clerk. Ho right of action was •shown by the complaint, and no injunction can be granted.